
	

113 HR 457 IH: Criminal Alien Accountability Act
U.S. House of Representatives
2013-02-04
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		113th CONGRESS
		1st Session
		H. R. 457
		IN THE HOUSE OF REPRESENTATIVES
		
			February 4, 2013
			Mr. Issa introduced
			 the following bill; which was referred to the
			 Committee on the
			 Judiciary
		
		A BILL
		To amend section 276 of the Immigration and Nationality
		  Act to impose mandatory sentencing ranges with respect to aliens who reenter
		  the United States after having been removed, and for other
		  purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Criminal Alien Accountability
			 Act.
		2.Mandatory
			 sentencing ranges related to reentry by removed alien
			(a)FindingsThe
			 Congress finds as follows:
				(1)The security of
			 the United States is dependent on the Nation’s ability to regulate the
			 immigration of aliens into the United States.
				(2)Removal from the
			 United States of certain criminal aliens is necessary, and the unauthorized
			 reentry of those aliens constitutes a threat to the people of the United
			 States.
				(3)The Congress
			 should deter such reentry by specifying mandatory sentencing ranges for these
			 crimes.
				(b)Mandatory
			 sentencing ranges for reentering aliensSection 276 of the Immigration and
			 Nationality Act (8 U.S.C. 1326) is amended—
				(1)in subsection (a),
			 in the matter following paragraph (2), by striking imprisoned not more
			 than 2 years, and insert imprisoned for a term of not less than
			 1 year and not more than 2 years,; and
				(2)in subsection
			 (b)—
					(A)in paragraph (1), by striking
			 imprisoned not more than 10 years, and insert imprisoned
			 for a term of not less than 5 years and not more than 10 years,;
					(B)in paragraph (2), by striking
			 imprisoned not more than 20 years, and insert imprisoned
			 for a term of not less than 10 years and not more than 20 years,;
			 and
					(C)in paragraph (4), by striking
			 imprisoned for not more than 10 years, and insert
			 imprisoned for a term of not less than 5 years and not more than 10
			 years,.
					(c)Mandatory
			 sentencing ranges for persons aiding or assisting certain reentering
			 aliensSection 277 of the Immigration and Nationality Act (8
			 U.S.C. 1327) is amended—
				(1)by striking
			 Any person and inserting (a) Subject to subsection (b),
			 any person; and
				(2)by adding at the
			 end the following:
					
						(b)(1)Any person who knowingly
				aids or assists any alien violating section 276(b) to reenter the United
				States, or who connives or conspires with any person or persons to allow,
				procure, or permit any such alien to reenter the United States, shall be fined
				under title 18, United States Code, or imprisoned for a term imposed under
				paragraph (2), or both.
							(2)The term of imprisonment imposed
				under paragraph (1) shall be within the range to which the reentering alien is
				subject under section
				276(b).
							.
				
